ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE

The hearing officer appointed by this Court to hear evidence on the Disciplinary Commission’s Verified Complaint for Disciplinary Action in this matter has submitted his report to this Court. Upon review of that report, we find that the findings contained therein should be adopted and that the respondent engaged in attorney misconduct. Specifically, we now find as follows:
Facts: The respondent agreed to represent victims of an automobile accident for a fee of 33-1/3 percent of the total recovery if the case settled and 40 percent if the case went to trial. The matter settled for $3,950 by check forwarded to the respondent. The respondent deposited the check into his client trust account and distributed checks to the clients. The largest of the checks to the clients — for $2,333.34 — was twice dishonored due to insufficient funds in the trust account. The respondent later deposited $1,100 of his own funds into the trust account to offset the shortfall.
Violations: By failing to safeguard his clients’ funds, the respondent violated Prof.Cond.R. 1.15(a).
*1075For the misconduct found herein (namely, a violation of Prof.Cond.R. 1.15(a)), this Court now finds that the respondent should be suspended from the practice of law for a period of thirty (30) days, effective January 1, 2001, at the conclusion of which the respondent shall be automatically reinstated to the practice of law. Costs of this proceeding are assessed against the respondent.
All Justices concur except BOEHM, J., and RUCKER, J., who dissent as to sanction and would adopt the hearing officer’s recommendation and impose a public reprimand.